October 14, 2008 VIA EDGAR FILING To:United States Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C. 20549 Re:Registrant Name: VisiTrade, Inc. (the “Company”) Dear United States Securities and Exchange Commission: Please accept the below narrative which has been prepared by the Company in response to your communication dated January 11, 2008 regarding the review of the Company’s Form 10-SB filed with the Securities and Exchange Commission (“SEC”) on December 17, 2007 (the “Registration Statement”). The Company’s response has been prepared based on a review of materials in the possession of the Company at this time. The Company reserves the right to amend its response to include additional information should such additional information become available to the Company and provide a more complete answer to an element of the subject inquiry. In connection with responding to your comments, the Company acknowledges that the Company is responsible for the adequacy and accuracy of the disclosure in the filing, staff comment or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing, and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, under new SEC Regulations and guidelines, the Company no longer has available the option of filing a “SB” format of the Registration Statement.
